DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant’s communications filed on 1/12/2022
Claims 1-14 are pending. Claims 1, 7, and 13 are independent. Claim 14 is newly presented.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Chinese Patent Application No. CN201911045391.8 filed on 10/30/2019.

Information Disclosure Statement
The IDS filed 1/31/2022 has been considered. The corresponding signed PTO-1449 is attached.

Response to Amendment
The rejections to claims 1-13 under 35 U.S.C. 112(b) for being indefinite as cited in the previous Office action are withdrawn in light of the amendments to the claims filed 1/12/2022 which overcome these previous rejections, by removing the term “downstream” and clarifying the connections between backup devices.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the previous 
To the extent Federwisch is maintained as part of the rejections, Examiner notes that Federwisch teaches a chain/cascade of devices replicating/mirroring data, where the mirrors do not have direct access to the master or the filesystem of the master. For instance, as in col. 5:10-23 and col. 6:26-32, as well as shown in Fig. 2 the master device/filer with the filesystem of Filer A is replicated/mirrored to other filer devices, including a first filer 11 (i.e. first backup device) directly connected and transferring data with the filesystem of filer 10, as well as a second filer 12 (i.e. second backup device) that does not transfer data directly with Filer 10, but only with first filer 11. This is the same then as the amended portion of the independent claims that describe such a downstream arrangement in terms of these connections. Note also the newly applied Natanzon reference as in Fig. 3, where Site 3 does not directly transfer data with filesystem of site 1, but only first backup site 2. This is evident form the one-way arrows of replication flow as shown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Federwisch, U.S. Patent No. 6,889,228 in view of Seela et al., U.S. Patent No. 9,983,942 (hereinafter Seela) and further in view of Natanzon et al., U.S. Patent Pub. No. 9,081,754 (hereinafter Natanzon).

Regarding claim 1, Federwisch in the analogous art of cascaded replication and mirroring teaches:
A method for managing a file system comprising: (See Federwisch col. 2:65-67 and claim 1 invention implemented as a method for managing file systems as in col. 1:12-25, col. 2:16-17, col. 4:10-18 and Fig. 1).
in response to receiving, at a first backup device of the file system, … a request for replicating data of the file system from the first backup device to a second backup device of the file system, determining a synchronization state between the first backup device and the file system, the second backup device being a backup device that is able to transfer data directly with the first backup device but not with the filesystem; (See Federwisch Fig. 2, col. 4:38-62, and col. 6:14-67 wherein cascaded 
creating, … , a target snapshot associated with the file system; and (See Federwisch col. 1:25-41 wherein snapshots are created associated with the file system or volume and used for mirroring between filers/devices. See further col. 2:16-51, col. 4:24-62, and col. 6:26-32 describing creating the target snapshot of a volume of a file system for replication/mirroring in the cascade).
causing the data to be replicated from the first backup device to the second backup device based on the target snapshot. (See Federwisch col. 2:16-51 and col. 4:38-63 wherein the data is replicated/mirrored from one filer to another based on the snapshots).
Federwisch does not explicitly teach:

by a driver in the first backup device via a data path, [a request for replicating data…]
[determining a synchronization state between the first backup device and the file system and] creating, based on the synchronization state, a target snapshot associated with the file system; and (Note Federwisch as in col. 827-57 is at least generally aware of the synchronization states between filers both upstream and downstream, as well as whether data is consistent or ‘updated’ but does not explicitly create the snapshot used for replication based on this determination).
However, Seela in the analogous art of creating consistent snapshots during other replication operations teaches:
[determining a synchronization state between the first backup device and the file system and] creating, based on the synchronization state, a target snapshot associated with the file system; and (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing snapshot is created of previous historical “system snap” of consistent point previously. If synchronization is not ongoing (i.e. synchronized) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point). Or in the alternative if the request arrives while “between” updates (i.e. synchronized state) the snapshot is generated based on destination data object (i.e. first backup device current replication data. Note also col. 11:67 applies to snaps or copies of any kind, which includes then those used in mirroring/replication as in the primary reference).

Then Federwisch in view of Seela does not explicitly teach requests for replication being received by a backup device driver as:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…]
However, Natanzon in the analogous art of cascaded replication teaches:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…] (First, note that the term “driver” is given its broadest reasonable interpretation in light of the specification. The specification only really describes such in [0004] which states that a driver includes a layered driver, and splits IO on a storage resource for replication and transmits the same to other sites. Thus, the term “driver” includes any hardware or software module that controls or invokes operations for a device, which corresponds for instance with the understood art definition as for instance in IEEE 100, “The Authoritative Dictionary of IEEE Standards Terms”, Seventh Edition, 2000, see ‘driver’ p.339. Turning to the art, Natanzon as in Fig. 3 and col. 13:9-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Federwisch and Seela. One having ordinary skill in the art would have been motivated to combine the driver in the data path of backup devices for receiving replication requests and splitting such requests for cascaded replication as in Natanzon with the snapshot creation based on a current data object itself or a historical snapshot of the object based on whether synchronization/replication is currently ongoing as in Seela, and the snapshot based mirroring in a cascade of backup devices as in Federwisch in order to allow more flexible placement of the replication request processing components and remove the need for explicit control inputs outside the data flow. See Natanzon col. 13:34-45. That is, the use of a flexible physical or software driver as in Natanzon for receiving replication requests allows for the component to be more flexibly deployed amongst a series of sites, as software components are easily installed and removed as opposed to requiring a hardware appliance to perform the same functions. Moreover, by placing the splitter in the data path, the operations based on the request from the initial host site may be initiated without further need to provide control inputs or requests to the second, third, or other cascaded sites. This allows for replication consistency to be maintained with less user involvement.

voiding pausing replication sessions and maintain consistent snaps for mirroring even in the face of new data changes being in process or arriving. See Seela col. 1:60-67 and col. 2:25-39. The use of the historical/system snapshot when updates/synchronization are ongoing allows for cascaded replication to continue without interruption, errors, or need to pause the first backup device from synchronizing with the file system to continue downstream mirroring.

Regarding claim 2, Federwisch in view of Seela and Natanzon as applied above to claim 1 further teaches:
The method of claim 1, wherein determining the synchronization state comprises: determining whether a synchronization operation is currently being performed between the file system and the first backup device; and in response to determining that the synchronization operation is currently being performed, determining the synchronization state based on a process of the synchronization operation. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing snapshot is created of previous historical “system snap” of consistent point previously. If synchronization is not ongoing (i.e. synchronized) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point). Or in the alternative if the request arrives while “between” 

Regarding claim 3, Federwisch in view of Seela and Natanzon as applied above to claim 2 further teaches:
The method of claim 2, further comprising: in response to determining that the synchronization operation is not currently being performed, obtaining a first mirror characterizing a state of the data of the file system and a second mirror characterizing a state of data of the first backup device; and determining the synchronization state based on comparing the first mirror with the second mirror. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is not ongoing (i.e. synchronized) state of the destination/first backup device is determined to be current based on comparing with source shipped updates as in col. 9:49-63. See also col. 10:28-col. 11:14 “changes have been applied” is comparing state of file system (i.e. changes received) to state of first backup device (i.e. changes applied at destination) to be current/synchronized).

Regarding claim 4, Federwisch in view of Seela and Natanzon as applied above to claim 1 further teaches:
The method of claim 1, wherein creating the target snapshot comprises: in response to the first backup device being synchronized with the file system, creating the target snapshot based on a current replication of the data of the file system in the first backup device. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is not ongoing (i.e. synchronized state) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 

Regarding claim 5, Federwisch in view of Seela and Natanzon as applied above to claim 1 further teaches:
The method of claim 1, wherein creating the target snapshot comprises: in response to the first backup device being asynchronized with the file system, obtaining a historical snapshot at a historical time point when the first backup device is synchronized with the file system, the historical snapshot comprising a historical replication generated based on the data of the file system at the historical time point; and creating the target snapshot based on the historical snapshot. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing (asynchronized/unsynchronized as not being current) snapshot is created of previous historical “system snap” of consistent point previously. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state indicating asynchronized/unsynchronized) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point)).


The method of claim 1, wherein replicating the data comprises: determining, based on the target snapshot, target data of the file system to be synchronized to the second backup device; and replicating the target data as the data to the second backup device. (See Federwisch col. 2:16-51 and col. 4:38-63 wherein the data is replicated/mirrored from one filer to another based on the snapshots and data determined from snapshots as changes. See also Seela Fig. 4 and col. 9:35-64 wherein based on target snapshot, data to be synchronized as changes is determined and replicated to destination (i.e. including from first backup device to second backup device)).

Regarding claim 7, Federwisch in the analogous art of cascaded replication and mirroring teaches:
An electronic device comprising: a processor; and a memory coupled to the processor storing instructions to be executed, the instructions when executed by the processor causing the device to execute acts of: (See Federwisch col. 2:65-col. 3:3 and col. 3:30-41, as well as Fig. 4 and col. 3:65-ol. 4:18 invention implemented in device with process and memory for performing the operations for file management).
in response to receiving, at a first backup device of the file system, … a request for replicating data of the file system from the first backup device to a second backup device of the file system, determining a synchronization state between the first backup device and the file system, the second backup device being a backup device that is able to transfer data directly with the first backup device but not with the file  system; (See Federwisch Fig. 2, col. 4:38-62, and col. 6:14-67 wherein cascaded mirror system includes request from second backup device (e.g. Filer 12 in Fig. 2) received at first backup device (e.g. filer 11 in Fig. 2) to replicate/mirror the Vol. 1, where the first backup device (e.g. 
creating, … , a target snapshot associated with the file system; and (See Federwisch col. 1:25-41 wherein snapshots are created associated with the file system or volume and used for mirroring between filers/devices. See further col. 2:16-51, col. 4:24-62, and col. 6:26-32 describing creating the target snapshot of a volume of a file system for replication/mirroring in the cascade).
causing the data to be replicated from the first backup device to the second backup device based on the target snapshot. (See Federwisch col. 2:16-51 and col. 4:38-63 wherein the data is replicated/mirrored from one filer to another based on the snapshots).
Federwisch does not explicitly teach:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…]
creating, based on the synchronization state, a target snapshot associated with the file system; and (Note Federwisch as in col. 827-57 is at least generally aware of the synchronization states between filers both upstream and downstream, as well as whether data is consistent or ‘updated’ but does not explicitly create the snapshot used for replication based on this determination).
However, Seela in the analogous art of creating consistent snapshots during other replication operations teaches:
[determining a synchronization state between the first backup device and the file system and] creating, based on the synchronization state, a target snapshot associated with the file system; and (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing snapshot is created of previous historical “system snap” of consistent point previously. If synchronization is not ongoing (i.e. synchronized) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point). Or in the alternative if the request arrives while “between” updates (i.e. synchronized state) the snapshot is generated based on destination data object (i.e. first backup device current replication data. Note also col. 11:67 applies to snaps or copies of any kind, which includes then those used in mirroring/replication as in the primary reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seela with the teachings of Federwisch. One having 
Then Federwisch in view of Seela does not explicitly teach requests for replication being received by a backup device driver as:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…]
However, Natanzon in the analogous art of cascaded replication teaches:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…] (First, note that the term “driver” is given its broadest reasonable interpretation in light of the specification. The specification only really describes such in [0004] which states that a driver includes a layered driver, and splits IO on a storage resource for replication and transmits the same to other sites. Thus, the term “driver” includes any hardware or software module that controls or invokes operations for a device, which corresponds for instance with the understood art definition as for instance in IEEE 100, “The Authoritative Dictionary of IEEE Standards Terms”, Seventh Edition, 2000, see ‘driver’ p.339. Turning to the art, Natanzon as in Fig. 3 and col. 13:9-45 the splitter and DPA are both described as being a form of a driver (e.g. “a set of processes on the respective storage arrays” and that the splitter is explicitly “in the data path” such that the operations of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Federwisch and Seela. One having ordinary skill in the art would have been motivated to combine the driver in the data path of backup devices for receiving replication requests and splitting such requests for cascaded replication as in Natanzon with the snapshot creation based on a current data object itself or a historical snapshot of the object based on whether synchronization/replication is currently ongoing as in Seela, and the snapshot based mirroring in a cascade of backup devices as in Federwisch in order to allow more flexible placement of the replication request processing components and remove the need for explicit control inputs outside the data flow. See Natanzon col. 13:34-45. That is, the use of a flexible physical or software driver as in Natanzon for receiving replication requests allows for the component to be more flexibly deployed amongst a series of sites, as software components are easily installed and removed as opposed to requiring a hardware appliance to perform the same functions. Moreover, by placing the splitter in the data path, the operations based on the request from the initial host site may be initiated without further need to provide control inputs or requests to the second, third, or other cascaded sites. This allows for replication consistency to be maintained with less user involvement.


The device of claim 7, wherein determining the synchronization state comprises: determining whether a synchronization operation is currently being performed between the file system and the first backup device; and in response to determining that the synchronization operation is currently being performed, determining the synchronization state based on a process of the synchronization operation. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing snapshot is created of previous historical “system snap” of consistent point previously. If synchronization is not ongoing (i.e. synchronized) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point). Or in the alternative if the request arrives while “between” updates (i.e. synchronized state) the snapshot is generated based on destination data object (i.e. first backup device current replication data).

Regarding claim 9, Federwisch in view of Seela and Natanzon as applied above to claim 8 further teaches:
The device of claim 8, wherein the acts further comprise: in response to determining that the synchronization operation is not currently being performed, obtaining a first mirror characterizing a state of the data of the file system and a second mirror characterizing a state of data of the first backup device; and determining the synchronization state based on comparing the first mirror with the second mirror. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is not ongoing (i.e. synchronized) state of the destination/first backup device is determined to be current based on comparing with source shipped updates as in col. 9:49-63. See also col. 10:28-col. 11:14 “changes have been applied” is comparing state of file system (i.e. changes received) to state of first backup device (i.e. changes applied at destination) to be current/synchronized).

Regarding claim 10, Federwisch in view of Seela and Natanzon as applied above to claim 7 further teaches:
The device of claim 7, wherein creating the target snapshot comprises: in response to the first backup device being synchronized with the file system, creating the target snapshot based on a current replication of the data of the file system in the first backup device. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is not ongoing (i.e. synchronized state) snapshot is of destination data object (i.e. first backup device current replication) itself. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “between” updates (i.e. synchronized state) the snapshot is generated based on destination data object (i.e. first backup device current replication data).

Regarding claim 11, Federwisch in view of Seela and Natanzon as applied above to claim 7 further teaches:
The device of claim 7, wherein creating the target snapshot comprises: in response to the first backup device being asynchronized with the file system, obtaining a historical snapshot at a historical time point when the first backup device is synchronized with the file system, the historical snapshot comprising a historical replication generated based on the data of the file system at the historical time point; and creating the target snapshot based on the historical snapshot. (See Seela col. 3:51-57 and col. 6:21-col. 7:24 snapshot is created based on whether synchronization is ongoing or between/completed. If synchronization is ongoing (asynchronized/unsynchronized as not being current) snapshot is created of previous historical “system snap” of consistent point previously. See also col. 10:28-col. 11:14 describing “as replication activities ensue from source (i.e. file system) to destination (first backup device) a request to create another snapshot is received at the destination (e.g. request from second backup device for mirroring from first backup device based on snap) and if the request arrives while “in the process” of applying/syncing a shipped snapshot update (i.e. ongoing synchronization state indicating asynchronized/unsynchronized) the snapshot is generated based on “system snap” (i.e. historical snapshot at previous constituent point)).

Regarding claim 12, Federwisch in view of Seela and Natanzon as applied above to claim 7 further teaches:
The device of claim 7, wherein replicating the data comprises: determining, based on the target snapshot, target data of the file system to be synchronized to the second backup device; and replicating the target data as the data to the second backup device. (See Federwisch col. 2:16-51 and col. 4:38-63 wherein the data is replicated/mirrored from one filer to another based on the snapshots and data determined from snapshots as changes. See also Seela Fig. 4 and col. 9:35-64 wherein based on target snapshot, data to be synchronized as changes is determined and replicated to destination (i.e. including from first backup device to second backup device)).

Regarding claim 13, Federwisch in the analogous art of cascaded replication and mirroring teaches:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage a file system; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: (See Federwisch col. 2:65-col. 3:3 and col. 3:30-41, as well as Fig. 4 and col. 3:65-ol. 4:18, and claim 11 invention implemented as memory/medium storing instructions that perform operations when executed by a computer processor/circuitry).
in response to receiving, at a first backup device of the file system, … a request for replicating data of the file system from the first backup device to a second backup device of the file system, determining a synchronization state between the first backup device and the file system, the second backup device being a backup device located downstream of the first backup device; (See Federwisch Fig. 2, col. 4:38-62, and col. 6:14-67 wherein cascaded mirror system includes request from second backup device (e.g. Filer 12 in Fig. 2) received at first backup device (e.g. filer 11 in Fig. 2) to replicate/mirror the Vol. 1, where the first backup device (e.g. Filer 11) replicates/synchronizes the Vol. 1 of a filesystem from primary system Filer 10. Then as in col. 8:17-57 when a request for mirroring/replicating data to a second backup device (i.e. downstream filer) is received at a first backup device (i.e. filer) determines current synchronization state of filer with upstream filer (i.e. file system) based on updated snapshot received but not yet applied at filer. Further note as in col. 1:12-25, col. 2:16-17, specifically col. 4:10-18 and Fig. 1 that volumes are part of a file system and as in Fig. 2 the first/master filer 10 is thus the ‘file system’ itself and the downstream Filer 11 is the first backup device and the further downstream filer 12 is a second backup device, such that as in col. 5:10-23 and col. 6:26-32, as well as shown in Fig. 2 the master device/filer with the filesystem of Filer A is replicated/mirrored 
creating, … , a target snapshot associated with the file system; and (See Federwisch col. 1:25-41 wherein snapshots are created associated with the file system or volume and used for mirroring between filers/devices. See further col. 2:16-51, col. 4:24-62, and col. 6:26-32 describing creating the target snapshot of a volume of a file system for replication/mirroring in the cascade).
causing the data to be replicated from the first backup device to the second backup device based on the target snapshot. (See Federwisch col. 2:16-51 and col. 4:38-63 wherein the data is replicated/mirrored from one filer to another based on the snapshots).
Federwisch does not explicitly teach:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…]
[determining a synchronization state between the first backup device and the file system and] creating, based on the synchronization state, a target snapshot associated with the file system; and (Note Federwisch as in col. 827-57 is at least generally aware of the synchronization states between filers both upstream and downstream, as well as whether data is consistent or ‘updated’ but does not explicitly create the snapshot used for replication based on this determination).
However, Seela in the analogous art of creating consistent snapshots during other replication operations teaches:
[determining a synchronization state between the first backup device and the file system and] creating, based on the synchronization state, a target snapshot associated with the file system; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Seela with the teachings of Federwisch. One having ordinary skill in the art would have been motivated to combine the snapshot creation based on a current data object itself or a historical snapshot of the object based on whether synchronization/replication is currently ongoing as in Seela with the snapshot based mirroring in a cascade of backup devices as in Federwisch in order to avoiding pausing replication sessions and maintain consistent snaps for mirroring even in the face of new data changes being in process or arriving. See Seela col. 1:60-67 and col. 2:25-39. The use of the historical/system snapshot when updates/synchronization are ongoing allows for cascaded replication to continue without interruption, errors, or need to pause the first backup device from synchronizing with the file system to continue downstream mirroring.

[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…]
However, Natanzon in the analogous art of cascaded replication teaches:
[receiving, at a first backup device of the filesystem,] by a driver in the first backup device via a data path, [a request for replicating data…] (First, note that the term “driver” is given its broadest reasonable interpretation in light of the specification. The specification only really describes such in [0004] which states that a driver includes a layered driver, and splits IO on a storage resource for replication and transmits the same to other sites. Thus, the term “driver” includes any hardware or software module that controls or invokes operations for a device, which corresponds for instance with the understood art definition as for instance in IEEE 100, “The Authoritative Dictionary of IEEE Standards Terms”, Seventh Edition, 2000, see ‘driver’ p.339. Turning to the art, Natanzon as in Fig. 3 and col. 13:9-45 the splitter and DPA are both described as being a form of a driver (e.g. “a set of processes on the respective storage arrays” and that the splitter is explicitly “in the data path” such that the operations of the splitter are “via a data path.” This includes as in col. 13:46 through col. 14:62 that the splitter (i.e. driver) in the site 2 storage (i.e. first backup device) receives a request as an IO replicated from the first filesystem volume to be further replicated to the site 3 storage (i.e. second backup device). This then is receiving the replication request by a driver via the data path at the first backup device. See also snapshot mode for replication as in col. 8:46-60 where the splitter provides several I/O requests to DPA for a snapshot type replication. Also note that the DPA as in col. 13:34-39 is described as well as a form of a driver. See also col. 8:10-35 describing drivers generally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Natanzon with the teachings of Federwisch and 

Regarding claim 14, Federwisch in view of Seela and Natanzon as applied above to claim 1 further teaches:
The method of claim 1, wherein the driver in the first backup device comprises a remote mirroring driver that also received mirrored data from the file system. (See Natanzon as in Fig. 3 and col. 13:9-45 the splitter and DPA are both described as being a form of a driver in the data path. This includes as in col. 13:46 through col. 14:62 that the splitter (i.e. driver) in the site 2 storage (i.e. first backup device) receives a request as an IO replicated from the first filesystem volume to be further replicated to the site 3 storage (i.e. second backup device) and mirrored data (i.e. for storing on the backup device and/or replicating further). This then is receiving mirrored data from the file system by the driver such that it is a “remote mirroring driver”. See also snapshot mode for replication as in col. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The prior art made of record:
US 9,081,754

The pertinent prior art made of record but not relied upon for the current rejections:
US 9,881,014 (See Abstract and Fig. 4 and col. 19:3-550 wherein replication appliances act as driver and receive I/O request t replication and mirror data).
US 10,929,428 (See Abstract and col. 7:42-67 and col. 19:1-67 wherein drivers and replication agents receive requests for replication).
US 9,547,655 (See Abstract and Fig. 3B snapshot driver).
US 6,671,705 (See Abstract and col. 10:34-52 remote mirroring driver for replication and request processing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time. Examiner email address is DAVID.BROOKS@USPTO.GOV
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Applicant may also email examiner at DAVID.BROOKS@USPTO.GOV for scheduling purposes.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        3/17/2022